DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendment Entry
Applicant's amendment or response filed 04/28/2021 is acknowledged and has been entered.  Claims 2, 5, and 9 have been amended.  Claim 1 has been cancelled.  Claims 12-21 are withdrawn as drawn to non-elected inventions and species Accordingly, claims 2-21 are pending, with claims 12-21 currently withdrawn.  Claims 2-11 are examined.
Priority
This application is a CIP of 15/295398, filed 10/17/2016, which claims the benefit of 62419382, filed 11/08/2016 and 62566593, filed 10/02/2017, and is a CIP of 15/804,990, which was filed 11/06/2017.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1).
With respect to claim 2, Erickson at abstract, Fig. 8, and [0021], teaches a multiple device (smart phone) including a camera ([0021]), a viewing screen (see Fig. 8) and a software application stored thereon (smart phone app (abstract).  Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate operation of the camera of the mobile device and capture an image of a testing device ([0089], claim 26) pressing the camera button causes the camera to start and to capture an image). Erickson at abstract, [0102] and [0014] teaches that a server on a network (email server on a 
	Erickson does not teach that the server performs the functions that the cell phone does in Erickson (i.e. receive user information, and determine diagnostic test results, and perform the identify, create, and store steps) and does not perform the medical intervention steps.
However, Joao at [0066], [0352] and Fig. 14 A teaches an apparatus and method (system) for determining medical interventions from diagnostic tests using a central processing computer.   Specifically, Joao at [0103] teaches using a mobile device (mobile telephone) can be utilized by the patient.  Moreover, Joao at [0010], [0352] and Fig. 14A teaches a server (central processing computer which can be a server (see [0010] and [0352])).   Joao at [0352] and Fig. 14A teaches that the server (central processing computer-which can be a server [0010]) receives diagnostic test results.  Joao at [02229] teaches that the results can be from a measurement device and therefore will be test results with a testing device. Joao at [0137] teaches that a database stores test results.  Joao at [0015] and [0144] teaches that the database is part of a network.  Joao at Fig. 12A, [0156], and [0276] teaches determining that the diagnostic test results warrant medical intervention (evaluate treatment prescribed). Joao at [0134], [0143], and [0300]  teaches accessing the database to retrieve healthcare provider information of a user (information to 
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used a server, as taught by Joao, perform the steps of Erikson,  and perform medical intervention steps, as taught by Joao, in the system of Erickson.
One of ordinary skill in the art would have been to have used a server, as taught by Joao, perform the steps of Erikson,  and perform medical intervention steps, as taught by Joao, in the system of Erickson, because Erickson teaches performing these functions with a cell phone, and Joao teaches performing them with a cell phone or network.  One would be motivated to perform the medical notication steps, because this method facilitates improved healthcare quality, efficient information collection, processing and dissemination, efficient diagnosis and treatment, cost efficiency, cost containment, automated billing, and also facilitates the distribution and management of healthcare insurance, life insurance, disability insurance, as well as claims processing related thereto.
One of ordinary skill in the art would have a reasonable expectation of success, because Joao successfully describes how to perform the medical notification function and teaches that either a cell phone or server can be used indicating that it would be possible to perform these functions on a server.
With respect to claim 3, Erickson at Fig. 8 teaches multiple test strips.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 3, and further in view of  Manugerra et al (US2015/0099656).
With respect to claim 4, Erickson at Fig. 8 teaches multiple test strips.
Erickson and Joao do not teach Zika and HCG.
However, Manugerra, throughout the reference and especially at [0038]-[0039] and [0072] teaches using Zika and HCG as antigens to detect antibodies.
 It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used HCG and Zika as antigens, as taught by Manugerra, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have used HCG and Zika as antigens, as taught by Manugerra, in the system of Erickson, as modified by Joao, in order to determine if the patient has Zika and is pregnant.
One of ordinary skill in the art would have a reasonable expectation of success, because these antigens are routinely used to test for these diseases/states.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 3, and further in view of Jena et al (US 2014/0072189).
With respect to claim 5, Erickson at [0019], [0089], and claim 26 teaches that the software has executable instructions that when executed cause the mobile device to initiate operation of the camera of the mobile device and capture an image of a testing device ([0089], claim 26) pressing the camera button causes the camera to start and to capture an image). Erickson at abstract, [0102] and [0014] teaches that a server on a network (email server on a 
Joao and Erickson do not teach the presenting the alignment graphic, detecting the alignment graphic, and determining pixel count.
However, Jena, throughout the reference and especially at [0102], [0105], [0147],  and Fig. 37 teaches presenting on the viewing screen of the mobile device an alignment graphic (preferred pattern) to be aligned with an alignment target (imaged pattern) of the testing device, and detecting when an alignment of the alignment graphic and the alignment target has taken place (when the system determines no alignment needed) and processing the image to determine pixel count.
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have used an alignment graphic, detected alignment, and measured pixel count, as taught by Jena, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have used an alignment graphic, detected alignment, and measured pixel count, as taught by Jena, in the system of Erickson, as modified by Joao, in order to properly align the test strip and measure the signal.

With respect to claim 6, Joao at [0103] teaches using a mobile device (mobile telephone) can be utilized by the patient.  Joao at abstract, [0156] and [0282] teaches transmitting a medical intervention notification (transmitting the treatment plan to the patient).  Joao at [0282]  and [0305] teaches that the treatment plan not only contains treatment information (healthcare recommendations) but also information about the diagnosis.
With respect to claim 7, Erikson at [0102] teaches that the control is stored (on a database) and accessed by the software application. Jena at abstract, [0010], [0017], [0018] teaches that the control (calibration) is a dataset from previous conducted tests stored on a database and accessed by the software application. 
With respect to claim 8, Erickson at abstract teaches a quantitative result.
	With respect to claim 9, Erickson at abstract, teaches that the level is correlated to a level of quantitative indicia, which can be a numerical rating.
	
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson et al. (US2015/0359458) in view of Joao (US20150161330A1), as applied to claim 2, and further in view of Jena et al (US 2014/0072189) and Fishman et al. (US20130090938A1).
With respect to claim 10, Joao at abstract teaches transmitting information to a medical provider, but does not teach the steps of claim 10.
	However, Jena at [0009], Fig. 36,  and [0015] teaches that the server determines if there is a positive result (analyzing and visualizing the data (if there is a signal in the test line, it is a 
	Moreover, Fishman, throughout the reference and especially at [0065]-[0069] and Fig. 7 teaches sending data to a provider, having a telemedicine initiation option (in app purchase that one can buy/buy a diagnosis), and determining whether the screen is pressed (it initiates when the screen is pressed/ if the user selects the buy button).
It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have determined if the diagnostic is positive, send the diagnosis to the provider, send additional medical history to the provider and initiate a telemedicine session, as taught by Jena, and to perform the present and determine steps, as taught by Fishman, in the system of Erickson, as modified by Joao.
One of ordinary skill in the art would have been motivated to have determined if the diagnostic is positive, send the diagnosis to the provider, send additional medical history to the provider and initiate a telemedicine session, as taught by Jena, and to perform the present and determine steps, as taught by Fishman, in the system of Erickson, as modified by Joao, because Joao teaches transmitting information to a medical professional, and one would want to provide an option for initiating a telemedicine consult via the smart phone.
One of ordinary skill in the art would have a reasonable expectation of success, because these steps are routinely performed in a smart phone app.
	With respect to claim 11, Fishman at [0085] teaches that the server is configured to receive, over a network, a notification related to an issued prescription (track when it is time to order a refill and send a notification that it is time to refill), and communicate information . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-21 of copending Application No. 16137204 or 16/137,076 in view of Joao et al. (US20150161330A1).
The copending Applications teach all limitations except for the information is a medical intervention notice.
However,  Joao at [0066], [0352] and Fig. 14 A teaches an apparatus and method (system) for determining medical interventions from diagnostic tests using a central processing computer.   Specifically, Joao at [0103] teaches using a mobile device (mobile telephone) can be utilized by the patient.  Moreover, Joao at [0010], [0352] and Fig. 14A teaches a server (central processing computer which can be a server (see [0010] and [0352])).   Joao at [0352] and Fig. 14A teaches that the server (central processing computer-which can be a server [0010]) receives diagnostic test results.  Joao at [02229] teaches that the results can be from a measurement device and therefore will be test results with a testing device. Joao at [0137] teaches that a database stores test results.  Joao at [0015] and [0144] teaches that the database is part of a network.  Joao at Fig. 12A, [0156], and [0276] teaches determining that the diagnostic test results warrant medical intervention (evaluate treatment prescribed). Joao at [0134], [0143], and 

It would have been prima facie obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to have sent a medical intervention notification to a healthcare provider, as taught Joao, in the system of copending Application No. 16137204 or 16/137,076.
One of ordinary skill in the art would have been motivated to have sent a medical intervention notification to a healthcare provider, as taught Joao, in the system of copending Application No. 16137204 or 16/137,076., because it would be an efficient way to receive a treatment plan/notification.
One of ordinary skill in the art would have a reasonable expectation of success, because Joao teaches that these steps are performed in a similar system.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The claim objections and 112(b) rejection are moot in light of the amendments.
The 102 rejection is moot in light of the amendments.
	The new rejection addresses the claim amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrea S Grossman whose telephone number is (571)270-3314.  The examiner can normally be reached on Monday-Thursday 5:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA S GROSSMAN/Primary Examiner, Art Unit 1641